NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               DEC 09 2013

                                                                             MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

ELIZABETH ANN PEREZ,                             No. 12-15187

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01887-NVW

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                     Argued and Submitted December 4, 2013
                            San Francisco, California

Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Elizabeth Perez appeals the district court’s decision affirming the

Commissioner’s denial of disability insurance benefits. We reverse and remand.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Perez argues that the administrative law judge (“ALJ”) failed to consider the

mental health assessment conducted by her treating physician, Dr. Rooney. We

agree.

         Based on the record before us, it is unclear whether the ALJ adequately

considered Dr. Rooney’s opinion about the claimant’s mental limitations.

Although the ALJ discussed and gave reasons for rejecting Dr. Rooney’s physical

residual functional capacity assessment, he did not specifically discuss or reject the

doctor’s separate assessment of the claimant’s mental ability to do work. The ALJ

failed to state whether he considered Dr. Rooney a treating physician in evaluating

the claimant’s mental limitations and essentially rejected a key element of Dr.

Rooney’s opinion without giving any reasons for doing so. See Lingenfelter v.

Astrue, 504 F.3d 1028, 1038 n.10 (9th Cir. 2007). We reverse and remand for

further proceedings at which the ALJ should consider Dr. Rooney’s opinion

regarding plaintiff’s depression and afford it the weight the ALJ deems

appropriate. We decline to address the remaining issues raised by Perez.

         REVERSED AND REMANDED.




                                           2